Dismiss and Opinion Filed July 12, 2013




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00881-CV

                            IN RE DAVID CHUMBLEY, Relator

                      On Appeal from the County Criminal Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F-1151537

                              MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lewis
                                  Opinion by Justice Francis
       Before the Court is relator’s petition for writ of mandamus naming the district clerk as

respondent. The facts and issues are well known to the parties, so we need not recount them

herein. This Court does not have mandamus jurisdiction over the district clerk. See TEX. GOV=T

CODE ANN. ' 22.221 (West 2010).       Accordingly, we DISMISS relator’s petition for writ of

mandamus for want of jurisdiction.




                                                 /Molly Francis/
130881F.P05                                      MOLLY FRANCIS
                                                 JUSTICE